             Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al.,1                              ) Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     ) (Jointly Administered)
                                                                     )

                NOTICE OF AGENDA FOR HEARING ON MOTIONS
          SCHEDULED FOR DECEMBER 18, 2018, AT 2:00 P.M. (PREVAILING
          CENTRAL TIME), BEFORE THE HONORABLE DAVID R. JONES AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
     OF TEXAS, AT COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002


             The above-referenced debtors and debtors in possession (collectively, the “Debtors”)

hereby file their agenda for matters set for hearing on December 18, 2018, at 2:00 p.m. (prevailing

Central Time).

I.           UNCONTESTED MATTERS

1.           365(d)(4) Motion. Debtors’ Motion for Entry of an Order Extending the Time Within
             Which the Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real
             Property [Docket No. 567].

                    Responses Received: None.

                    Related Documents: None.

                    Status: This matter is going forward.




1     Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
      Company’s service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300,
      Englewood, Colorado 80112.



KE 58408747
          Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 2 of 6



2.        Removal Extension Motion. Debtors’ Motion for Entry of an Order Extending the Time
          Within Which the Debtors May Remove Action [Docket No. 567].

                 Responses Received: None.

                 Related Documents: None.

                 Status: This matter is going forward.

3.        Valued Employee Program Motion. Debtors’ Motion for Entry of an Order Authorizing
          and Approving the Debtors’ Proposed Valued Employee Program [Docket No. 584].

                 Responses Received: None.

                 Related Documents: None.

                 Status: This matter is going forward.

II.       CONTESTED MATTERS

4.        Disclosure Statement Approval Motion. Motion of Westmoreland Coal Company and
          Certain of Its Subsidiaries for Entry of an Order (I) Approving the Adequacy of the
          Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with Respect
          to Confirmation of the Joint Chapter 11 Plan of Westmoreland Coal Company and Certain
          of Its Debtor Affiliates, (III) Approving the Forms of Ballots and Notices in Connection
          Therewith, and (IV) Scheduling Certain Dates with Respect Thereto [Docket No. 354].

                 Responses Received:

          A.     Objection of First Surety Corporation and Westchester Fire Insurance Company to
                 the Motion of Westmoreland Coal Company and Certain of its Subsidiaries for
                 Entry of an Order (I) Authorizing Westmoreland Coal Company and Certain Debtor
                 Affiliates to Enter into and Perform under the Stalking Horse Purchase Agreement,
                 (II) Approving Bidding Procedures with respect to Substantially All Assets,
                 (III) Approving Contract Assumption and Assignment Procedures, (IV) Scheduling
                 Bid Deadlines and an Auction, (V) Scheduling Hearings and Objection Deadlines
                 with respect to the Disclosure Statement and Plan Confirmation, and
                 (VI) Approving the From and Manner of Notice Thereof [Docket No. 368].

          B.     Limited Objection and Reservation of Rights by Lexon Insurance Company and
                 Sompo International Insurance to the Motion of Westmoreland Coal Company and
                 Certain of Its Subsidiaries for Entry of an Order (I) Authorizing Westmoreland Coal
                 Company and Certain Debtor Affiliates to Enter into and Perform Under the
                 Stalking Horse Purchase Agreement, (II) Approving Bidding Procedures with
                 Respect to Substantially All Assets, (III) Approving Contract Assumption and
                 Assignment Procedures, (IV) Scheduling Bid Deadlines and an Auction,
                 (V) Scheduling Hearings and Objection Deadlines with Respect to the Disclosure

                                                  2
KE 58408747
          Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 3 of 6



               Statement and Plan Confirmation, and (VI) Approving the Form and Manner of
               Notice Thereof [Docket No. 371].

          C.   Reservation of Rights of the Official Committee of Unsecured Creditors to Motion
               of Westmoreland Coal Company and Certain of Its Subsidiaries for Entry of an
               Order (I) Authorizing Westmoreland Coal Company and Certain Debtor Affiliates
               to Enter into and Perform Under the Stalking Horse Purchase Agreement,
               (II) Approving Bidding Procedures with Respect to Substantially All Assets,
               (III) Approving    Contract     Assumption     and    Assignment     Procedures,
               (IV) Scheduling Bid Deadlines and an Auction, (V) Scheduling Hearings and
               Objection Deadlines with Respect to the Disclosure Statement and Plan
               Confirmation, and (VI) Approving the Form and Manner of Notice Thereof
               [Docket No. 373].

          D.   Objection of Caterpillar Financial Services Corporation to the Debtors’ Disclosure
               Statement [Docket No. 569].

          E.   Objection of First Surety Corporation and Westchester Fire Insurance Company to
               the Disclosure Statement for Joint Chapter 11 Plan of Westmoreland Coal
               Company and Certain of Its Affiliates [Docket No. 633].

          F.   Objection of United States Trustee to Debtors’ Disclosure Statement
               [Docket No. 641].

          G.   Limited Objection of Travelers Casualty and Surety Company of America to
               Disclosure Statement for Joint Chapter 11 Plan of Westmoreland Coal Company
               and Certain of Its Debtor Affiliates [Docket No. 664].

          H.   United Mineworkers of America’s Objection to Debtors’ Disclosure Statement
               [Docket No. 668].

          I.   Objection of the Securities and Exchange Commission to Approval of the Debtors’
               Disclosure Statement [Docket No. 705].

               Related Documents:

          A.   Notice of Hearing on the Entry of an Order (I) Approving the Adequacy of the
               Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with
               Respect to Confirmation of the Joint Chapter 11 Plan of Westmoreland Coal
               Company and Certain of Its Debtor Affiliates, (III) Approving the Forms of Ballots
               and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with
               Respect Thereto [Docket No. 359].

          B.   Proposed Order (I) Approving the Adequacy of the Disclosure Statement,
               (II) Approving the Solicitation and Notice Procedures with Respect to
               Confirmation of the Joint Chapter 11 Plan of Westmoreland Coal Company and
               Certain of Its Debtor Affiliates, (III) Approving the Forms of Ballots and Notices


                                               3
KE 58408747
          Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 4 of 6



                 in Connection Therewith, and (IV) Scheduling Certain Dates with Respect Thereto
                 [To Be Filed in Connection Herewith].

                 Status: This matter is going forward for purposes of presenting a revised order.

III.      STATUS CONFERENCE

5.        McKinsey Retention Application. Debtors’ Application for Entry of an Order Authorizing
          the Retention and Employment of McKinsey Recovery & Transformation Services U.S.,
          LLC as Performance Improvement Advisors to the Debtors Nunc Pro Tunc to the Petition
          Date [Docket No. 452].

                 Responses Received:

          A.     Objection of Mar-Bow Value Partners, LLC, a Creditor, to the Debtors’
                 Application for Approval of the Employment of McKinsey Restructuring and
                 Transformation Services U.S., LLC [Docket No. 629].

          B.     Amended Objection of Mar-Bow Value Partners, LLC, a Creditor, to the Debtors’
                 Application for Approval of the Employment of McKinsey Restructuring and
                 Transformation Services U.S., LLC [Docket No. 669].

          C.     McKinsey Recovery and Transformation Services U.S., LLC’s Preliminary
                 Response to the Amended Objection of Mar-Bow Value Partners, LLC [Dkt. 669],
                 to the Debtors’ Application for Approval of Employment [Docket No. 763].

                 Related Documents:

          D.     Stipulation Extending the Deadline by Which the United States Trustee Must
                 Object to the Debtors’ Application for Entry of an Order Authorizing the Retention
                 and Employment of McKinsey Recovery & Transformation Services U.S., LLC as
                 Performance Improvement Advisors to the Debtors Nunc Pro Tunc to the Petition
                 Date [Docket No. 630].

          E.     Mar-Bow Value Partners, LLC’s Emergency Motion for a Status Conference on Its
                 Objection to the Debtors’ Application to Employ McKinsey [Docket No. 715]

                 Status: This matter is going forward as a status conference.




                                                  4
KE 58408747
          Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 5 of 6



 Houston, Texas
 December 14, 2018

 /s/ Patricia B. Tomasco
 Patricia B. Tomasco (Bar No. 01797600)             James H.M. Sprayregen, P.C.
 Elizabeth C. Freeman (Bar No. 24009222)            Michael B. Slade (Bar No. 24013521)
 Matthew D. Cavenaugh (Bar No. 24062656)            Gregory F. Pesce (admitted pro hac vice)
 JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
 1401 McKinney Street, Suite 1900                   KIRKLAND & ELLIS INTERNATIONAL LLP
 Houston, Texas 77010                               300 North LaSalle
 Telephone:        (713) 752-4200                   Chicago, Illinois 60654
 Facsimile:        (713) 752-4221                   Telephone:         (312) 862-2000
 Email:            ptomasco@jw.com                  Facsimile:         (312) 862-2200
                   efreeman@jw.com                  Email:             james.sprayregen@kirkland.com
                   mcavenaugh@jw.com                                   michael.slade@kirkland.com
                                                                       gregory.pesce@kirkland.com
 Conflicts Counsel to the WLB Debtors and Local     -and-
 Counsel to the Debtors and Debtors in Possession   Edward O. Sassower, P.C.
                                                    Stephen E. Hessler, P.C. (admitted pro hac vice)
                                                    KIRKLAND & ELLIS LLP
                                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone:       (212) 446-4800
                                                    Facsimile:       (212) 446-4900
                                                    Email:           edward.sassower@kirkland.com
                                                                     stephen.hessler@kirkland.com
                                                    -and-
                                                    Anna G. Rotman, P.C. (Bar No. 24046761)
                                                    KIRKLAND & ELLIS LLP
                                                    KIRKLAND & ELLIS INTERNATIONAL LLP
                                                    609 Main Street
                                                    Houston, Texas 77002
                                                    Telephone:      (713) 836-3600
                                                    Email:          anna.rotman@kirkland.com

                                                    Counsel to the Debtors and Debtors in Possession




KE 58408747
          Case 18-35672 Document 781 Filed in TXSB on 12/14/18 Page 6 of 6



                                      Certificate of Service

        I certify that on December 14, 2018, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Patricia B. Tomasco
                                                       Patricia B. Tomasco




KE 58408747
